DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-7, 9-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Zou et al. (CN 105744268 A) (hereinafter Zou).  As cited in prior actions, Zou discloses acquiring an image frame, collecting various feature information and judging whether a camera is occluded or blocked.
Additional prior art Hirooka et al. (US 20150222800 A1) (hereinafter Hirooka) discloses implementing a combination of an average brightness and a maximum/minimum threshold value in a predetermined image frame region so as to determine when pixels are at a minimum value (shielded from light, and hence “occluded” or “blocked”).  Maximum and minimum brightness is determined based on first, second, and third periods (durations) being comparatively analyzed with respect to period threshold values.
Additional prior art Mu et al. (US 20200380269 A1) (hereinafter Mu) discloses detecting that a vehicle camera’s field of view is blocked.  Particularly, assigning scores corresponding with durations of time in which the blockages in the camera’s field of view remain.  In response to a determination that the score is above a predetermined blockage threshold, generating an alarm signal.
Additional prior art Gier et al. (US 20200278681 A1) (hereinafter Gier) discloses determining whether an occluded region corresponds to a static occluded region or a moving occluded region.

However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 14, and 20: “in response to the average brightness of the acquired image is greater than or equal to a first brightness threshold and is less than or equal to a second brightness threshold, the first brightness threshold being less than the second brightness threshold, determining a ratio of a foreground area to an effective area of the acquired image, wherein the foreground area represents an area of a foreground portion of an image recognized from the acquired image, and the effective area is predetermined and is less than or equal to an area of the acquired image;” and “in response to the ratio of the foreground area to the effective area of the acquired image is less than or equal to a set value, determining a number of outlines in the acquired image, wherein the number of outlines is a number of target outlines obtained by performing outline detection on the acquired image;” and “in response to a duration in which the number of outlines in the acquired image is less than a set number, the duration being greater than or equal to a first set duration, determining that the image acquisition device is in the blocked state”.

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486